Title: To Alexander Hamilton from Caleb Swan, 24 May 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Phila. May 24 1800
          
          Lieut. Moses Hooke of the recruiting party at Wilmington, represented to me to day, that from his youth, inexperience, and want of Oeconomy, he was in absolute distress for a little money to bear his expences to Pittsburgh his candor and frankness addressed themselves directly to my feelings, and I advanced him two months pay, Viz for July and August in addition to May and June, which I had previously advanced in pursuance of your letter of the 8 of this month, and he will march this evening.
          Although I have no authority for having done so, I hope you will be pleased to Cover it with your warrant in course with my other payments.
          I have the honor to be Sir Your most Obedient Servt
          
            C: Swan PMG
          
          Genl Hamilton Union Camp Jersey
        